DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-16 from the amendment of April 6, 2022 are examined. 
Drawings
The drawings are objected to because the balance beam recited in claim 16 is not referenced in the drawings or referenced in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites at least one of the engine core module support or the turbine module support is configured to engage with the engine core module that also houses or detachably includes a high pressure turbine. The “at least one” implies both the engine core module support and the turbine module support are configured to engage with the engine core module. The specification doesn’t disclose such an embodiment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “engine core module support arms that directly attach to the pair of base beams.” It is not clear in what sense the support arms are “directly” attached to the pair of base beams. The specification doesn’t define the support arms, i.e., where they begin and where they end and the attachment interface between the support arms and base beams. In ¶62 in the specification as filed, the specification states the engine core support module 225 is connected to the base beam by any suitable manner, such as detachable clamps. How the support arms are attached is not disclosed. The drawings, such as Fig. 2, show the support arms coupled to the base beams 205 via angled supports, such as 237. Thus, a portion of the support arms above the angled supports are coupled to the base beams via the angled supports. Therefore, the portion of the support arms above the angled supports is not directly coupled to the support beams but via the angled supports. Thus, the meaning of “the engine core module support arms that directly attach to the pair of base beams” is unclear. Claims 2-15 depend from claim 1.
Claim 16 recites “a turbine module support that straddles the pair of base beams adjacent to each respective second end, the turbine module support having turbine module support arms that are attached to a balance beam, which is attached to a pivot at the center of the balance beam, and configured to engage opposing sides of the turbine module of the gas turbine engine.” “The center” of the balance beam is not defined in the claim and lacks antecedent basis. Center is a relative term and it is not clear between what points the center is being defined. For example, the center could be a center of the length, width or height of the balance beam. In Fig. 2, the drawings show three hinges 252. The specification discloses the support arms 245 are pivotably attached to a balance beam via hinges 252. Each of the pivots for the support arms could be in a center of a width or a height of the balance beam. Thus, the balance beam is attached to a pivot at the “center “of the balance beam where each of the support arms are attached. (For the purposes of examination, the claims are interpreted in this manner, the balance beam is attached to a pivot at the “center “of the balance beam where each of the support arms are attached.) Another hinge 252 appears to be attached to a cross beam (unlabeled) between the base beams 205 and the balance beam (unlabeled) is attached at this hinge point to the cross beam. The specification doesn’t disclose whether hinge 252 located between the balance beam and the cross beam is at the “center” of the balance beam. It is not clear from the isometric drawings in what sense the location of this hinge is at a “center” of the balance beam. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    702
    1071
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    767
    906
    media_image2.png
    Greyscale


Claims 1-9, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morey (US 2015/0316197).
Regarding claim 1, as best understood, Morey teaches a gas turbine engine maintenance stand (10, Annotated Fig. A) for a gas turbine engine (Annotated Fig. A) with detachable modules including an engine core module that houses a high pressure compressor and a turbine module that houses a low pressure turbine (The gas turbine engine and the components of the gas turbine are an intended use for the maintenance stand, which don’t change the structure of the claimed maintenance stand. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987 MPEP 2114, II.), the gas turbine engine maintenance stand comprising: a pair of base beams (Annotated Fig. A), each base beam having a first end (Annotated Fig. A), a midsection (Annotated Fig. A) and a second end (Annotated Fig. A); an engine core module support that straddles the pair of base beams at each respective midsection (Annotated Fig. A), the engine core module support having engine core module support arms (24) that directly attach to the pair of base beams (as shown in Annotated Fig. B, part of the beam below member 24 and member 24 are defined as a “support arm.” Thus, the support arms directly attach to the pair of base beams) the and are configured to engage opposing sides of the engine core module of the gas turbine engine (Annotated Fig. A); and a turbine module support that straddles the pair of base beams adjacent to each respective second end (Annotated Fig. A), the turbine module support having turbine module support arms (90a) and are configured to engage opposing sides of the turbine module of the gas turbine engine (Annotated Fig. A).
Regarding claim 2, Morey teaches the invention as claimed and discussed above and Morey further teaches each engine core support arm is braced against one of the pair of base beams by one or more structural support members (Annotated Fig. A, 32, the structural support member sits upon the base beam and hence is braced against it).
Regarding claim 3, Morey teaches the invention as claimed and discussed above and Morey further teaches the engine core module support has a mid-portion (annotated Fig. A) that connects the each engine core support arms and each engine core support arm is braced against the mid portion of the engine core module support by one or more structural support members (the structural support member extend to the mid portion and hence is braced against the mid portion).
Regarding claim 4, Morey teaches the invention as claimed and discussed above and Morey further teaches each engine core support arm has an engine core module grip assembly (60, 62, Annotated Fig. A) that is configured to securably engage the engine core module of the gas turbine engine (¶44, each mount shaft 60, 62 has a handle 64, an insert end 66 to be inserted into the aircraft engine).
Regarding claim 5, Morey teaches the invention as claimed and discussed above and Morey further teaches the turbine module support includes at least one hinge that is configured to reduce torsion when connecting the turbine module support to the turbine module (The turbine support arms 90a, 90b, are hinged, ¶47. The hinges reduce torsion when connecting the turbine module support to the turbine module.).
Regarding claim 6, Morey teaches the invention as claimed and discussed above and Morey further teaches each turbine support arm has a turbine module grip assembly that is configured to securably engage the turbine module of the gas turbine engine (96, ¶47, Annotated Fig. A, Fig. 9, the trunnions 96 are securable to the aft portion of the aircraft engine via pins 98).
Regarding claim 7, Morey teaches the invention as claimed and discussed above and Morey further teaches the turbine module support is detachable from the gas turbine engine maintenance stand (Fig. 3 shows the turbine module support detachable from the stands. Also, the turbine module support arms are hinged and are detachable).
Regarding claim 8, Morey teaches the invention as claimed and discussed above and Morey further teaches each base beam of the pair of base beams has a plurality of wheel assemblies (102, Annotated Fig. A).
Regarding claim 9, Morey teaches the invention as claimed and discussed above and Morey further teaches the maintenance stand is flat packable (Figs. 13B shows the maintenance stands with the arms folded and wheels retracted such that it is flat packable and Fig. 14 shows two flat packable maintenance stands stacked upon one another).
Regarding claim 14, Morey teaches the invention as claimed and discussed above and Morrey further teaches a kit of parts comprising the pair of base beams, the engine core module support, and the turbine module support, the kit forming the gas turbine engine maintenance stand of claim 1 (The parts of the maintenance stand are shown in Figs. 1A-14).
Regarding claim 16, as best understood, a gas turbine engine maintenance stand (10, Annotated Fig. A)  for a gas turbine engine (Annotated Fig. A) with detachable modules including an engine core module that houses a high pressure compressor and a turbine module that houses a low pressure turbine (The gas turbine engine and the components of the gas turbine are an intended use for the maintenance stand, which don’t change the structure of the claimed maintenance stand. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987 MPEP 2114, II.), the gas turbine engine maintenance stand comprising: a pair of base beams (Annotated Fig. A), each base beam having a first end (Annotated Fig. A), a midsection (Annotated Fig. A) and a second end (Annotated Fig. A); an engine core module support that straddles the pair of base beams at each respective midsection (Annotated Fig. A), the engine core module support having engine core module support arms (24) that are configured to engage opposing sides of the engine core module of the gas turbine engine (Annotated Fig. A); and a turbine module support that straddles the pair of base beams adjacent to each respective second end (Annotated Fig. A),, the turbine module support having turbine module support arms that are attached to a balance beam (Annotated Fig. B), which is attached to a pivot at the center of the balance beam (Annotated Fig. B, the pivot for the support arm is located at the center of the width of the balance beam), and configured to engage opposing sides of the turbine module of the gas turbine engine (Annotated Fig. A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Morey (US 2015/0316197) in view of Hallam (US 2015/0136935). 
Regarding claim 10, Morey teaches the gas turbine engine stand as claimed and discussed above for claim 1 and further teaches the engine core support module is configured to engage the engine core module (Annotated Fig. A).
Morey doesn’t teach the engine core module houses one or more of a low pressure compressor and an intermediate pressure compressor. 
Hallam teaches the engine core module houses one or more of a low pressure compressor (14, Fan, Fig. 1) and an intermediate pressure compressor (16, Fig. 1) that is supported in an engine maintenance stand (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine core module of Morey have the engine core module house one or more of a low pressure compressor and an intermediate pressure compressor, as taught by Hallam, in order to allow the gas turbine engine to generate thrust and operate as a gas turbine engine.
Regarding claim 11, Morey teaches the gas turbine engine stand as claimed and discussed above for claim 1 and further teaches the turbine support module is configured to engage the turbine module (Annotated Fig. A). 
Morey doesn’t teach the turbine module houses an intermediate pressure turbine. 
Hallam teaches the turbine module houses an intermediate pressure turbine (24, Fig. 1) that is supported in an engine maintenance stand (Fig. 6). The intermediate pressure turbine drives the intermediate pressure compressor 16 to allow the engine to operate as a gas turbine engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turbine module of Morey have the turbine module house an intermediate pressure turbine, as taught by Hallam, in order to drive the intermediate pressure compressor and allow the gas turbine engine to operate as a gas turbine engine.
Regarding claim 12, Morey teaches the gas turbine engine stand as claimed and discussed above for claim 1 and further teaches the engine core support module is configured to engage the engine core module (Annotated Fig. A). 
Morey doesn’t teach the engine core module that is engaged by the engine core support module support houses a high pressure turbine. 
Hallam teaches the engine houses a high pressure turbine (24, Fig. 1) that is supported in an engine maintenance stand (Fig. 6).The high pressure turbine drives the high pressure compressor 18 to allow the engine to operate as a gas turbine engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine core module of Morey have a high pressure turbine, as taught by Hallam, in order to drive the high pressure compressor and allow the gas turbine engine to operate as a gas turbine engine.
Regarding claim 13, Morey teaches the gas turbine engine stand as claimed and discussed above for claim 1 and Morrey teaches a method of maintaining a gas turbine engine (Figs. 1B, 2) of an aircraft (¶37), the method comprising the steps of: positioning a gas turbine engine maintenance stand of claim 1 under the gas turbine engine to be maintained (¶44, engine is lowered onto stand. Hence, it must be positioned under it); moving the gas turbine engine from the aircraft onto the gas turbine engine maintenance stand (¶46, engine is carefully lowered onto cradle 12), detachably engaging the engine core module support arms of the gas turbine engine maintenance stand to the engine core module of the gas turbine engine (¶46, retaining pins are inserted into mount retaining saddles on each mount 60, 62); detachably engaging the turbine module support arms of the gas turbine engine maintenance stand to the turbine module of the gas turbine engine (¶47); detaching the engine core module support arms and the turbine module support arms from the gas turbine engine (¶4, describes installation of an aircraft engine, the support arms are disengaged when the engine is installed); and returning the gas turbine engine back onto the aircraft (¶4 and ¶43 describe installing the engine).
Morey doesn’t teach the gas turbine engine comprising modules including an engine core module that houses a high pressure compressor and a turbine module that houses low pressure turbine, removing one or more modules of the gas turbine engine while supporting the engine core in the gas turbine engine maintenance stand and reassembling the gas turbine engine once maintenance is complete. 
Hallam teaches an engine maintenance stand (38, Figs. 2 and 3) for a gas turbine engine (10). The gas turbine engine has an engine core module (Fig. 1) that houses a high pressure compressor (18) and a turbine module (Fig. 1) that houses low pressure turbine (26).  Further, Hallam teaches removing one or more modules of the gas turbine engine while supporting the engine core in the gas turbine engine maintenance stand (Abstract, The gas turbine engine
stand (38) is used, inter alia, for splitting a core engine (34) from a fan case (36), Fig. 7); reassembling the gas turbine engine once maintenance is complete (¶58, coupling the fan case to the engine core is described, ¶2, maintenance of the engine is described. The engine is reassembled after maintenance to allow it to be used again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Morey have an engine core module (Fig. 1) that houses a high pressure compressor (18) and a turbine module (Fig. 1) that houses low pressure turbine, as taught by Hallam, to allow the engines to generate thrust.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas turbine maintenance stand of Morey, with the gas turbine engines of Morey in view Hallam, to remove one or more modules of the gas turbine engine whilst supporting the engine core in the gas turbine engine maintenance stand and reassembling the gas turbine engine after maintenance is complete, as taught by Hallam, in order to service the gas turbine engine and then allow the serviced engine to be reinstalled on the aircraft.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morey (US 2015/0316197). 
Regarding claim 15, Morey teaches the invention as claimed and discussed above for claim 14 and Morrey further teaches the kit of parts forming the engine maintenance stand is flat-packed (Figs. 13A and 14 show the kit of parts flat packed and stacked. In ¶51, it says the devices can be transported or stowed.). 
Morey doesn’t teach kit of parts is flat-packed in a storage container. It is well known to store devices in storage containers during transport to prevent damage to the devices when they are shipped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the flat-packed kit of parts of the engine maintenance stand of Morey in a storage container in order to protect the engine maintenance stand while it is transported.
Response to Arguments
	Applicant argues that Morey doesn’t teach the engine core module support having engine core module support arms that directly attach to the pair of base beams. As discussed above, it is not clear in what sense Applicant’s support arms are directly attached to the pair of base beams as the support arms are not defined in the claims, the interface between the support arms and the base beams is not defined in the claims or disclosed in the specification and portions of the support arms appear to be coupled indirectly to the base beam via angled support arms as shown in Applicant’s figures. Applicant argues that Morey’s support arms are attached to the base beams via a cradle and hence, are not directly attached to the base beams. As shown in Annotated Fig. B, the support arms can be defined to include member 24 and a portion of the beam to which it is attached. The portion of the beams to which members 24 are attached are directly attached to the base beams. Thus, Morey’s “support arms” are directly attached to the base beams, as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741